Title: From George Washington to Brigadier General John Sullivan, 4 September 1775
From: Washington, George
To: Sullivan, John



Dr Sir,
Camp at Cambridge Septr 4. 1775

I receivd your Letter of yesterday respecting Lieutt Sanborn, as also his application for a discharge—As it is not my wish to

strain the Law to its full extent, but to exercise it in such a manner as to prevent irregularities, & for the support of due subordination, without which no army can long exist; & as Lieutt Sanborn stands fair in the opinion & esteem of both Officers and Soldiers, and seems by his application, to be thoroughly convinced of his error I shall have no objection to overlooking this (you say) first fault, provided Colo. Poor who confined him does not (as I think he has a right to do) insist upon his tryal—I must insist however before you do dismiss him, that you will give him a reprimand, and moreover, that you return my thanks to Colo. Poor for his vigilance & attention to the Service, shewed in this Instance; if all Officers would use their endeavours to enforce Orders, duty would go smoothly on, & we should soon be a very respectable Army. I am with great esteem Dr Sir Yr Most Obedt Servt

Go: Washington

